[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] DECISION AND JUDGMENT ENTRY
This matter is before the court on appeal from the Lucas County Court of Common Pleas.  Appellant asserts the following assignments of error:
  "I. THE ARBITRATOR COMMITTED REVERSIBLE AND PREJUDICIAL ERROR IN 1) DENYING DISCOVERY BY DEPOSITIONS BEFORE THE HEARING; 2) REFUSING TO ENFORCE THE TIMELY SERVED SUBPOENAE (SIC) DUCES TECUM TO TOLEDO HOSPITAL FOR THE RELEVANT PERSONNEL, ATTENDANCE, `EMPLOYEE PERFORMANCE LOGS' FOR THE EMPLOYEES IN PLAINTIFF'S WASTE DISPOSAL DEPARTMENT, BY NOT REQUIRING THE SAID DOCUMENTS TO BE EXAMINED AND USED BEFORE, DURING, AND AFTER, THE ARBITRATION HEARING; ALL CONTRARY TO ORC 2711.10; 3) IN `FLAT OUT' REFUSING DURING THE HEARING TO RECEIVE EVIDENCE ON DISPARATE AND RACIAL DISCRIMINATION; 4) IN REFUSING TO ORDER TOLEDO HOSPITAL, TO PRODUCE THE PERSONNEL RECORDS, MEDICAL SLIPS JUSTIFYING ABSENCES AND TARDIES, SO THAT PLAINTIFF'S RECORD COULD BE DIRECTLY AND FAIRLY VIEWED IN COMPARISON WITH LIKE FELLOW EMPLOYEES; 5) IN ALL OTHER STEPS DENYING PLAINTIFF ACCESS TO `. . . EVIDENCE PERTINENT AND MATERIAL TO THE CONTROVERSY."
  "II. THE TRIAL COURT COMMITTED PREJUDICIAL ERROR IN DISMISSING PLAINTIFF'S COMPLAINT FOR RACIAL DISCRIMINATION, AND DISPARATE TREATMENT; AND BREACH OF THE FAMILY MEDICAL LEAVE ACT."
In considering appellant's assignments of error and arguments in support thereof, this court reviewed the record of this cause, the relevant case law and applied this law.  After doing so, we conclude that the well-reasoned opinion and judgment entry of the Honorable Frederick H. McDonald properly determines and correctly disposes of the issue appellant now raises in this appeal.  We therefore adopt the judgment of the trial court as our own.  See Appendix A.  Appellant's assignments of error are found not well-taken.
The judgment of the Lucas County Court of Common Pleas is affirmed. Appellant is ordered to pay the costs of this appeal.
Melvin L. Resnick, J., James R. Sherck, J., and Mark L. Pietrykowski,P.J., CONCUR.